Case 1:20-cr-00024-DLC Document 36 Filed 06/25/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 20—24-BLG-—DLC
Plaintiff,
VS. ORDER
NICHOLAS JAMES IMHOFF,
Defendant.

 

 

Before the Court is Defendant Nicholas James Imhoff’s Unopposed Motion
for Issuance of Subpoena Ducus Tecum. (Doc. 35.)

IT IS ORDERED that the motion (Doc. 35) is GRANTED. Pursuant to
Federal Rule of Criminal Procedure 17, the Clerk of Court shall issue a subpoena
to Lieutenant Colonel Tom Butler ordering production of those materials set forth
in Defendant’s Exhibit A to Subpoena (Doc. 35-2) by July 2, 2020.

IT IS FURTHER ORDERED that Imhoff shall give notice of intent to
supplement his argument in support of suppression on or before July 6, 2020.

th
DATED this 25 day of June, 2020.

that, tei

Dana L. Christensen, District Judge
United States District Court
